Moskowitz, J.
(dissenting).
This appeal involves a core issue: whether the trial court abused its discretion by refusing to allow an expert to testify about factors that affect reliability of eyewitness identifications in light of the Court of Appeals’ decision in People v LeGrand (8 NY3d 449 [2007]). The trial evidence shows that on June 2, 2005, at approximately 3:20 p.m., 13-year-old Farhana U. was accosted on a staircase at the Delancey Street subway station in lower Manhattan. A curved knife was held to her neck and, when she refused to surrender the necklace she wore, the necklace was ripped from her. While Farhana U. testified that at moments during the encounter she was able to view the perpetrator clearly, she also testified that the robbery lasted only seconds, that she was very scared and that she had never seen the perpetrator before.
Some three weeks subsequent to the robbery, after having selected defendant’s picture in a photo array shown to her in the near aftermath of the crime and after a detective informed her that the police had a suspect, Farhana U. picked defendant out of a lineup.
In a detailed pretrial motion, that the People did not oppose, defendant sought permission to present expert testimony as to “psychological factors of memory and perception that may affect the accuracy of witness identifications.” The court initially denied the motion, for the most part as premature, but also, in part, because the court found, without holding a Frye hearing, that certain proposed areas of expert testimony relied on theories not generally accepted as scientifically valid. The defense renewed the motion at the close of the People’s case.1 The People again offered no opposition. The court again denied the motion, this time solely upon the ground that the matters the expert’s testimony proposed to cover were not beyond the ken of *49ordinary jurors. The jury convicted defendant of the charged robbery. Defendant now urges that the exclusion of testimony from his expert, bearing upon the accuracy of Ms. U.’s identification of him, constituted error and deprived him of a fair trial.
In People v LeGrand (8 NY3d 449 [2007]), which the Court of Appeals decided subsequent to the trial of this matter but is nonetheless applicable in determining this appeal (see People v Vasquez, 88 NY2d 561, 573 [1996]; and see e.g. People v Gonzalez, 47 AD3d 831 [2008], lv denied 10 NY3d 863 [2008]), the Court held that
“where the case turns on the accuracy of eyewitness identifications and there is little or no corroborating evidence connecting the defendant to the crime, it is an abuse of discretion for a trial court to exclude expert testimony on the reliability of eyewitness identifications if that testimony is: (1) relevant to the witness’s identification of defendant, (2) based on principles that are generally accepted within the relevant scientific community, (3) proffered by a qualified expert and (4) on a topic beyond the ken of the average juror” (LeGrand at 452).
There is no dispute that this case “turns on the accuracy of [an] eyewitness identification[ ],” and that at the time the trial court ruled upon defendant’s motion there was not a scintilla of “corroborating evidence connecting the defendant to the crime.” Indeed, there was at that juncture not even the prospect of that evidence. Plainly, then, the denial of the motion constituted an abuse of discretion, unless the proffered evidence failed to meet LeGrand’s four enumerated conditions. No issue is raised as to whether the proffer satisfied conditions one and three. Nor does it seem debatable that the proffer satisfied, at least in part, conditions two and four. LeGrand expressly found several of the proposed subjects of defendant’s expert’s testimony to have general acceptance in the scientific community (8 NY3d at 458): namely the correlation between confidence and accuracy of identification, confidence malleability, and the effect of postevent information on accuracy of identification. To the extent the others are not already recognized as proper subjects for expert explication, given the detailed nature of defendant’s proffer and the obvious relevance of the proposed testimony to the reliability of the incriminating identification, the court should not have summarily rejected them without a Frye hearing.
*50The court’s summary conclusion that the proposed testimony of defendant’s expert would not shed light upon areas already within an average juror’s experience was plainly incorrect. “[I]t cannot be said that psychological studies regarding the accuracy of an identification are within the ken of the typical juror” (People v Lee, 96 NY2d 157, 162 [2001]). Nor do the results of these studies correspond with our expectations from ordinary experience. To the contrary, these studies have yielded findings at once highly counterintuitive and highly relevant to the assessment of the accuracy of eyewitness identification testimony, among them, for example, one that would have been particularly pertinent in this case, i.e., that there is an inverse relation between high levels of stress and the reliability of the stressed individual’s identification (see People v Young, 7 NY3d 40, 43 [2006]). Such counterintuitive information, accessible through scientific inquiry rather than common experience, affords jurors “more perspective than they get from their day-to-day experience” (id. at 45 [internal quotation marks omitted]) and cannot be adduced through cross-examination of an identifying witness or effectively imparted by means of a standard jury charge (see People v Mooney, 76 NY2d 827, 831 [1990, Kaye, J., dissenting]).
It is true that the facts in LeGrand were extreme, and that the circumstances at bar are less extreme. However, it is also true that no reasonable reading of LeGrand could engender the highly artificial notion that the Court intended to tether the application of its holding to the particular circumstances of that case. Rather, LeGrand recognizes that there is now persuasive scientific evidence that, under certain circumstances, eyewitness identification testimony, even while apparently convincing and certain, is fraught with error {see LeGrand, 8 NY3d at 454-455). We should not limit LeGrand, then, to its, facts, and thus effectively consign it to jurisprudential oblivion. Instead, we should apply LeGrand in accordance with its broadly articulated holding and remedial purpose, that is, to enhance the quality of the deliberative process as well as the reliability of its outcome where a prosecution depends entirely on substantially uncorroborated eyewitness testimony and the introduction of expert testimony is otherwise warranted. Obviously, this does not mean that in every case turning on eyewitness identification testimony, a court must admit expert testimony bearing on the reliability of the identification (People v Mooney, 76 NY2d at 833). It is a relatively infrequent case in which there is no other evidence of a defendant’s connection to the charged crime, and the particu*51lar circumstances of a case will often render expertise about the accuracy of an identification of little or no utility. This, however, is not such a case. It is not, for example, a case in which the identifying witness previously knew the perpetrator, or in which the opportunity to observe was ample, or in which extreme stress or cross-racial factors could have played no role affecting the reliability of the identification, or in which the witness was not distracted from her observation of the perpetrator by the near and undoubtedly terrifying presence of a threatening weapon, or in which there was no question as to whether police conduct and procedures affected the witness’s post-incident identification. This is not LeGrand, but it is an eyewitness case, indeed a single eyewitness case, in which issues bearing upon the reliability of the inculpatory identification were clearly raised and in which the jury could have benefitted from the analytic perspective that defendant, in his proffer, sought to provide through his expert. It is a case in which the limitation upon a trial court’s discretion enunciated in LeGrand is clearly applicable and in which the trial court exceeded that limitation in the exercise of its discretion (see e.g. People v Gonzalez, 47 AD3d 831, 833 [2008]).
The majority’s contention that the court properly rejected defendant’s proffer under LeGrand because there was corroborative evidence is simply incorrect. As noted, at the time of the trial court’s denial of defendant’s motion, there was absolutely no corroborative evidence before the court. The court denied defendant’s motion at the close of the People’s direct case. The purportedly corroborative evidence, upon which the People and the majority now rely, did not surface until well into defendant’s case, emerging as it did altogether unexpectedly during the cross-examination of two of defendant’s witnesses he called as part of an alibi defense. We have, of course, held that a court may not grant a motion to introduce expert testimony bearing upon the accuracy of an eyewitness identification on the basis of subsequently received evidence (see People v Austin, 46 AD3d 195, 198 [2007], lv denied 9 NY3d 1031 [2008]),2 and it would be no less offensive to fairness, orderly procedure and, indeed, logic, retrospectively to permit the denial of such a motion upon *52an evidentiary predicate not before the court at the time of the motion’s disposition. Moreover, because the People did not raise, much less argue, the factual issue of whether there was sufficient corroboration of defendant’s connection to the charged offense to warrant the motion’s denial, this Court may not review it. Therefore, corroboration may not now be urged, much less adopted, as an alternative theory in support of an affirmance (see CPL 470.15 [1]; People v Romero, 91 NY2d 750, 753-754 [1998]). Even with this “post hoc” evidence, other than the victim’s testimony, the jury had no physical or forensic evidence connecting defendant to the crime.
The majority stresses evidence that in no way actually connects defendant to the charged crime, but is at best some evidence of consciousness of guilt. It fails to realize that the course of this trial could well have been different had the court not excluded the proffered expert testimony. Defendant’s conviction was not, and could not have been, premised upon whether the prosecution disproved his alibi; rather it was necessarily premised upon whether the complainant correctly identified him. Ultimately, it was the jury’s decision to credit the complainant’s identification, not the rejection of defendant’s alibi, that dictated the trial’s outcome. Had the court permitted defendant to challenge the reliability of the identification by means of the proffered expert testimony, it is entirely possible that the jury would not have believed the accuracy of the inculpatory identification, and it is also entirely possible that the jury would, in that event, have credited defendant’s alibi (although it would not have had to do so to reach a verdict of acquittal).
While it is true that there was some evidence that defendant sought to establish an alibi prior to his arrest, the timing of defendant’s request for the sign-out sheet indicating that he had been at Herkimer Street in Brooklyn some 20 minutes prior to the charged crime at Delancey Street in lower Manhattan3 was by no means definitively established. Ms. Nimmons clarified that defendant did not request her to retrieve the sign-out sheet until after his arrest, and although Ms. Murphy did testify that Ms. Nimmons requested a copy of the sign-out sheet the day after the robbeiy, it is noteworthy that Ms. Murphy, upon whose testimony the majority places such reliance, also specifi*53cally testified that, some 20 minutes before the robbery, she saw defendant come into the classroom at the Herkimer Street daycare center where she worked and that she saw him, at that same time, sign the sign-out sheet.4 Also noteworthy is the confirmation of defendant’s presence at the day-care center at or near 3:00 p.m. on the day of the robbery by both the copy of the sign-out sheet Ms. Murphy gave to Ms. Nimmons and by the sign-out sheet for the same day the People retrieved directly from the day-care center during the final stages of the trial. The point of all this is that defendant’s alibi was by no means conclusively disproved and that it is altogether possible that the jury would have given it credit if the jury had some additional framework to question the reliability of the complainant’s identification.
The majority’s conclusion that the jury’s rejection of the alibi drove the outcome of this trial, even had the court accepted defendant’s expert proffer, is thus speculative on two counts: first for its supposition that the jury would, in that alternative scenario, have rejected the alibi and second for its additional supposition that the alibi defense and the evidence related to it, both for and against, would, in that scenario ultimately have played any role at all in the jury’s determination. As noted, the jury could have acquitted the defendant solely upon the determination that the complainant’s identification was insufficiently reliable. On this record it cannot be said that it would not have done so.
Saxe and Catterson, JJ., concur with Friedman, J.; Lippman, P.J., and Moskowitz, J., dissent in a separate opinion by Moskowitz, J.
Judgment, Supreme Court, New York County, rendered March 20, 2006, affirmed.

. The People’s contention, adopted by the majority, that some of these factors were waived on the renewed motion, does not reflect a fair construction of the record. It would appear that defense counsel was merely describing the court’s prior ruling on the initial motion, not conceding that any of the proffered testimony was irrelevant. We note that counsel, on renewal, specifically excepted to the court’s rejection of the proffered testimony bearing upon witness confidence and excepted “as well ... to the other areas that the Court would find inadmissible.”


. To the extent the majority itself relies on People v Austin (46 AD3d 195 [2007]), it is misplaced as in that case the defendant failed to establish the relevance of the proffered expert testimony to the particular facts of that case. Here, the People did not contest defendant’s motions and even on appeal do not contest the relevancy of the initial topics defendant proposed.


. It is not disputed that if, in fact, defendant was at the Herkimer Street location 20 minutes before the crime, he could not also have arrived at the Delancey Street station in time to commit the crime.


. The,court inquired of Ms. Murphy: “Do you specifically remember him [defendant] signing it [the sign-out sheet] on June the 2nd?,” to which the witness replied, ‘Yes.” To the prosecutor’s immediately following inquiry as to how Ms. Murphy remembered, the witness responded, “Because I saw him come into the classroom and sign it.”